Citation Nr: 18100274
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-18 733
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to accrued benefits is denied.
FINDING OF FACT
1. A claim of entitlement to service connection for multiple myeloma was not pending at the time of the Veterans death.
CONCLUSION OF LAW
1. The criteria to establish entitlement to service connection for multiple myeloma for accrued benefits purposes are not met.  38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Air Force from December 1975 to June 1997.  The Veteran passed away in March 2009.  The Appellant is the Veterans surviving spouse.
These matters are before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant filed a Notice of Disagreement in January 2012.  A Statement of the Case was issued in March 2014.  The Appellant filed her Substantive Appeal in May 2014.
 
1. Entitlement to accrued benefits
The Appellant contends that she is entitled to accrued benefits.  Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, accrue to a surviving spouse.  38 C.F.R. § 3.1000(a).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).
In the present case, there is no evidence of any pending claims at the time of the Veterans death.  A claim of entitlement to service connection for the cause of the Veterans death was filed in October 2011 in conjunction with the Appellants Dependency and Indemnity Compensation (DIC) claim.  Because a claim of entitlement to service connection for this disability was not pending at the Veterans death, the appeal for accrued benefits must be denied.  See Jones, 136 F.3d at 1299.  There is no reasonable doubt as to any material issue of fact or law to resolve on this issue.
 
REMANDED ISSUE
The claims of entitlement to service connection for cause of death and to DIC benefits are remanded for additional development.
The Appellant submitted medical evidence regarding exposure to carcinogenic chemicals in service.  She contends that exposure to these chemicals caused the Veterans multiple myeloma, which metastasized into other parts of his body, which caused his death.  This medical evidence includes a statement from the Veterans private physician regarding the toxicity of the chemicals he used in service, an Annual Occupational Health Survey from the Air Force detailing the specific chemicals used in the Veterans shop during service, as well as a Toxicological Profile from the Agency for Toxic Substances and Disease Registry.
For the particular purpose of triggering VAs duty to assist and provide a medical examination, the Board observes that the threshold is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  The medical evidence offered by the Appellant reflects that at least one chemical with known carcinogenic properties was present in the Veterans shop during service.  As such, the Board finds that VA must satisfy its duty to assist the Appellant in the development of her claim for service connection for cause of death and DIC benefits by obtaining a VA medical opinion.
 
The matter is REMANDED for the following action:
1. Contact the Appellant and her representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Appellant and her representative, and afford an opportunity for her to provide these outstanding records.
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Appellant should be documented in the record.
3. Once the aforementioned development is complete, obtain a medical opinion from an appropriate clinician regarding the Veterans cause of death.  A complete copy of the claims file must be provided to the clinician, including a copy of this remand.  After a thorough review of the medical and lay evidence of record, the clinician should opine as to the following:
Is it at least as likely as not that exposure to chemicals in service was a principle or contributory cause of the Veterans death or materially hastened death?
The examiner is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.
The examination report should specifically state that a review of the record was conducted.  The clinician should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the clinician should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

